Ostrander, J.
(concurring). The information referred to intoxicating liquor only. It would not have supported a conviction for keeping a place where fermented liquors were kept or sold without proof that the liquor was intoxicating. People v. Hickman, 164 Mich. 672 (130 N. W. 331).
*331This court has not held that a charge of selling or keeping for sale intoxicating liquor is sustained by proof that beer or cider was sold or kept for sale without further proof that the liquor was intoxicating. In People v. Anderson, 159 Mich. 185 (123 N. W. 605, 25 L. R. A. [N. S.] 446), the testimony was that beer was sold, and the contention answered by this court was that “beer” did not necessarily import “any of the qualities of the prohibited liquor.” The information charged the furnishing of malt, brewed, fermented, spirituous, and intoxicar ing liquor.
In People v. Boos, 155 Mich. 407 (120 N. W. 11), the charge was of selling spirituous, malt, brewed, and fermented liquor, and the proof was that respondent sold lager beer. It does not appear that the point was made that lager beer was not either one or other of the liquors described in the information. The point was that the prosecution had not shown that the business of selling liquor was carried on.
The charge that one keeps for sale or sells fermented liquor is not required to be supported by proof that the liquor is intoxicating, and proof that it is not intoxicating is not a defense. People v. Kinney, 124 Mich. 486 (83 N. W. 147). The court should therefore have charged the jury, as requested to do, that the people were required to prove that the liquor claimed to have been sold, stored for sale, and furnished was intoxicating liquor. But the failure to so instruct the jury was not prejudicial error. The consignee orders upon which respondents rely in part for protection are standing orders for delivery of intoxicating liquors. It seems that a federal tax was paid, and there is also the positive testimony of a witness that he bought and drank at the place lager beer which was of an intoxicating nature. Respondents admittedly handled the beers of well-advertised and well known breweries in the State.
I agree in the conclusion stated in the opinion of Mr. Justice McAlvay.